NATIONAL FUEL GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES UNAUDITED For the Nine Fiscal Year Ended September 30, Months Ended June 30, 2008 2007 EARNINGS: Income from Continuing Operations $ Plus Income Tax Expense Less Investment Tax Credit (1) (Less Income) Plus Loss from Unconsolidated Subsidiaries (3) Plus Distributions from Unconsolidated Subsidiaries Plus Interest Expense on Long-Term Debt Plus Other Interest Expense Less Amortization of Loss on Reacquired Debt ) Plus (Less) Allowance for Borrowed Funds Used in Construction ) Plus Rentals (2) $ FIXED CHARGES: Interest & Amortization of Premium and Discount of Funded Debt $ Plus Other Interest Expense Less Amortization of Loss on Reacquired Debt ) Plus (Less) Allowance for Borrowed Funds Used in Construction ) Plus Rentals (2) $ RATIO OF EARNINGS TO FIXED CHARGES (1) Investment Tax Credit is included in Other Income (2) Rentals shown above represent the portion of all rentals (other than delay rentals) deemed representative of the interest factor. (3) Fiscal 2005 includes the Impairment of Investment in Partnership of $4,158.
